Exhibit 10(b)



Amendment to Option Grants


Capitalized terms used herein without definition have the meanings assigned to
such terms under the Company’s equity incentive plan under which the Option was
granted or in the relevant award agreement, as applicable.  The following
provision shall be deemed to be incorporated into each relevant outstanding
stock option award agreement, effective as of April 28, 2012:


 
·
Notwithstanding the preceding terms of this Agreement regarding exercisability
of the Option, in the event of the Participant’s termination of employment or
services with the Company and its Subsidiaries on or after April 28, 2012 due to
the Participant’s death, Disability or Qualified Retirement, the Option, to the
extent not previously exercised, shall remain exercisable until the Option
Termination Date and shall then terminate together with all other rights under
this Agreement.  As used herein, the term “Qualified Retirement” means the
Participant’s termination of employment or services with the Company and its
Subsidiaries at or after reaching age 65 with at least 10 years of Service.

 

